Filed 2/10/21 In re J.F. CA2/2

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                         SECOND APPELLATE DISTRICT
                                        DIVISION TWO


 In re J.F., a Person Coming Under                                      B304143
 the Juvenile Court Law.
                                                                        (Los Angeles County
                                                                        Super. Ct. No. DK23787A)
 LOS ANGELES COUNTY
 DEPARTMENT OF CHILDREN
 AND FAMILY SERVICES,

           Plaintiff and Respondent.

           v.

 K.C.,

           Defendant and Appellant.




         APPEAL from an order of the Superior Court of Los
Angeles County. Michael Kelley, Judge. Affirmed.
         Mark L. Levinson for Defendant and Appellant.
         Tarkian & Associates and Arezoo Pichvai for Plaintiff and
Respondent.
       Keith C. (father) appeals from an order terminating his
parental rights to five-year-old Jemma F. (born April 2015).
Father argues that the juvenile court erred in terminating his
parental rights. While father fails to cite any legal authority
supporting his argument, he appears to be arguing that the
juvenile court erred in declining to apply the beneficial parental
relationship exception to termination of parental rights under
Welfare and Institutions Code section 366.26, subdivision
(c)(1)(B)(i).1 Father also fails to provide any citations to the
record in his opening brief supporting the factual basis for his
argument.2 “To demonstrate error, appellant must present
meaningful legal analysis supported by citations to authority and
citations to facts in the record that support the claim of error.”
(In re S.C. (2006) 138 Cal.App.4th 396, 408.) Because father has
failed to provide citations to legal authority or pertinent facts in
his opening brief, we deem his argument to be without foundation
and waived. (Id. at pp. 408; 418; Kaufman v. Goldman (2011)
195 Cal.App.4th 734, 743 [“Every argument presented by an
appellant must be supported by both coherent argument and
pertinent legal authority. . . . If either is not provided, the
appellate court may treat the issue as waived”].)
       Further, even if we were to consider the merits of father’s
argument, we would find that the record supports the juvenile

____________________________________________________________
1     Father has not cited this code section, nor any other legal
authority, in his opening brief as support for his argument that
the juvenile court erred. All further statutory references are to
the Welfare and Institutions Code.

2     In his reply brief, father provides five citations to the
record, but no citations to legal authority.




                                  2
court’s determination that father did not play a parental role in
Jemma’s life, and instead provided nothing more than friendly
interaction. Father’s visits with the child were inconsistent and
never liberalized. The record supports the juvenile court’s
determination that father did not meet his burden of proving that
the termination of his parental rights would be detrimental to the
child. Therefore, we affirm the judgment.
                  FACTUAL BACKGROUND3
Family
    Father is the presumed father of Jemma (born Apr. 2015),
and Sarah F. (mother) is the mother.4 At the commencement of
this case, Jemma resided with mother at the home of maternal
grandparents. Mother and father were never married and had
an “on again/off again” relationship. A family law order
permitted father to visit Jemma on the first and third weekends
of the month and every Wednesday evening for four hours.
Initial referral and petition
       In July 2017, DCFS received a referral alleging that
mother, who had struggled with alcoholism for many years, had
been unable to resolve the problem. Mother drank to excess both
inside and outside of her home, and was known to drive the child
while under the influence of alcohol. The caller reported that the
family was concerned for the safety of the child in mother’s care.

____________________________________________________________
3     Since father has failed to provide any citations to the record
to support the factual statements in his briefs, we have relied on
respondent’s (Los Angeles County Department of Children and
Family Services (DCFS)) citations supporting this factual
background.

4     Mother is not a party to this appeal.




                                 3
Mother reportedly had diagnoses of depression and bipolar
disorder for which she took medication.
       A DCFS social worker interviewed maternal grandparents
and learned that mother had participated in two rehabilitation
programs but had recently begun drinking again after one and
one-half years of sobriety. Mother had driven Jemma while
intoxicated a few times. Maternal grandparents wished to care
for Jemma while mother participated in another rehabilitation
program. Mother, age 32, was also interviewed. She reported
drinking regularly since she was 18 years old. Mother stated
that she and father had an amicable “on again/ off again”
relationship. Mother wished to re-enroll in a drug treatment
program and wanted maternal grandparents to care for Jemma
while she was absent.
       In a July 13, 2017 interview with a social worker, father
admitted he had a prior case with DCFS regarding his older
daughter as a result of his use of methamphetamines. Father
had completed a drug treatment program and has been sober
since 2010. Father was aware of mother’s drinking, and that
mother had driven with Jemma in the car while intoxicated since
the maternal grandparents had informed him. Father stated
that if he knew mother was drinking and driving with Jemma, he
would have taken her car keys. Though father resided with
paternal grandparents, he was trying to find a place of his own,
and then he would apply for custody of Jemma.
       Mother began outpatient treatment for her alcoholism on
August 9, 2017. However, shortly thereafter, mother arrived
home in the evening with Jemma stumbling and smelling of
alcohol, after driving with two-year-old Jemma in the car.




                               4
Mother admitted to the relapse and to driving under the
influence with Jemma in the car.
       The social worker spoke with father on August 16, 2017.
Father stated that due to his current living situation and his long
work hours, he was not able to take custody of Jemma at that
time. Father believed that maternal grandparents were good
caretakers and a positive force in Jemma’s life. Father agreed
that maternal grandparents should care for Jemma at that time.
       On August 22, 2017, DCFS filed a petition on behalf of
Jemma pursuant to section 300, subdivision (b), alleging that
mother had a history of abusing drugs and was a current abuser
of alcohol; that father knew of mother’s substance abuse and
failed to protect the child; that mother drove a vehicle under the
influence of alcohol while the child was a passenger in the car;
and that mother suffered from mental and emotional problems
including manic depression, bipolar disorder and post-traumatic
stress disorder. The petition further alleged that father was
unable to provide appropriate parental care and supervision of
the child.
       At the detention hearing, mother and father submitted to
Jemma’s detention from their care. The court ordered the child
detained with maternal grandparents. Father was granted
unmonitored visits.
Jurisdiction/disposition
       Family members were interviewed again during the
jurisdiction/ disposition period. Paternal grandmother stated
that father was loving and attentive with Jemma and was good at
feeding her and changing her diapers. Paternal grandmother
wanted father to obtain his own residence so that he did not
become dependent on her to care for the child. Maternal




                                5
grandmother reported that father loved Jemma and tried to help
both Jemma and mother, however, “[t]hey are both addicts with
addict behavior. Jemma is right in the middle of all their crap.”
       On October 19, 2017, the social worker asked father to test
for drugs. Father agreed but did not test, reporting that his
identification had expired. Father claimed he would obtain a new
identification and then submit to an on-demand drug test. On
November 1, 2017, father again declined to submit to a requested
drug test due to his failure to have valid identification. When the
social worker offered to take his picture and put it on a piece of
paper to use as identification, father objected to submission to a
drug test because he was not the reason that there was an open
case with DCFS. Father reported that he was not using drugs.
The social worker reported concern about father driving Jemma
without a valid driver’s license and car insurance.
       In November 2017, Jemma’s therapist reported that she
had been meeting with Jemma and maternal grandmother
consistently since October 2017. She was unsuccessful in her
attempt to contact father and get him involved in the therapy
sessions.
       In December 2017, the social worker again attempted to get
father to submit to a drug test. Again, father agreed, but then
failed to appear for the drug test.
       In early January 2018, father refused to submit to a drug
test, stating that he was only in the case “voluntarily” to help
mother, and refused to submit to a drug test.
       In February 2018, father stated that he had moved out of
paternal grandparents’ home and was staying with friends, Gary
and Brenda P. The social worker assessed the home and found




                                6
that it did not have appropriate bedding for father or Jemma.
Father stated he would get a toddler bed as soon as possible.
       The adjudication hearing was held on February 15, 2018.
Mother and father signed waiver of rights forms, and the juvenile
court sustained the petition under section 300, subdivision (b).
The court declared Jemma a dependent child and ordered DCFS
to provide reunification services. The court ordered father to
participate in parenting classes, conjoint counseling with mother,
and to submit to six consecutive random drug tests. Father was
granted unmonitored visitation and DCFS was given discretion to
release Jemma to him.
Six-month reunification period
       Jemma continued to live with maternal grandparents. She
was happy in the home and bonded to her caregivers. Mother
participated in an outpatient drug program and completed a
parenting class. Mother was arrested for driving under the
influence on March 18, 2018, and tested positive for alcohol on
May 30, 2018, and June 4, 2018.
       The social worker attempted to discuss father’s case plan
with him but father did not understand why he had a case plan
when the reason for the case was mother’s alcohol abuse. On
March 29, 2018, the social worker mailed father a referral packet
with the court-ordered case plan and a letter with information on
the required drug tests. On May 29, 2018, father responded that
he received the referral packet and agreed with several items of
the case plan, but did not agree with the order for drug testing
because he felt his rights were being violated. Father claimed
that he did not abuse any substances, worked full time, and did
not understand why the court was requiring so much of him.




                                7
       On June 14, 2018, when the social worker again asked
father about drug testing, he responded that he did not want to
drug test due to “the princi[ple] of the matter.” Father felt
pressured and claimed he had trouble urinating with someone
else present. The social worker encouraged father to drug test
and enroll in the other court-ordered programs.
       On June 26, 2018, father’s counselor informed the social
worker that father had enrolled and participated in individual
counseling and parenting classes.
       At a Child and Family Team Meeting on July 3, 2018,
father stated that he wanted Jemma to live with him. Father
reported that he would be willing to submit to a hair follicle test,
but he might not have enough hair, as he had shaved off all of his
hair.
       Father offered to have the social worker observe him with
Jemma to see his parenting skills and the bond he had with
Jemma. After the social worker made the appointment, father
cancelled. Another appointment was made for July 11, 2018, but
father was not there when the social worker went to his home.
       On August 16, 2018, the section 366.21, subdivision (e), six-
month review hearing was held. The juvenile court found that
mother’s and father’s compliance had been “partial,” and ordered
DCFS to continue to provide family reunification services.
Father was ordered to submit to random, on-demand drug
testing. The court granted father’s request to submit to a hair
follicle drug test.
18-month reunification period
       Father completed a 12-week parenting program and six
weeks of individual and conjoint counseling. He was reported to




                                 8
have a positive attitude in both programs. Father had still not
submitted to drug testing.
       Father continued to have unmonitored visits with Jemma,
increased to every Monday and Wednesday for four hours each
visit, every other Friday, and every other weekend. Father’s work
schedule sometimes interfered with his visits, and when it did,
father would only visit with Jemma on Fridays and every other
weekend. The maternal grandparents reported that Jemma was
happy to see father and to go with him on the visits. Father
requested overnight unmonitored visits.
       Maternal grandmother expressed concern that father was
driving Jemma without a valid driver’s license. Sometimes
father would park around the corner and walk to the maternal
grandparents’ home to get Jemma. Maternal grandmother
complained that father did not speak to the maternal
grandmother, often did not confirm visits, and showed up late
without calling. Father changed the time of his visits to
accommodate his work and softball game schedules, and was not
consistent with his visitation times.
       Father had not completed the court order for six
consecutive drug tests, claiming that he did not know about the
order. When reminded about the hair follicle drug test, father
stated that the test was never set up for him.
       An assessment of father’s home was scheduled for
December 7, 2018. The social worker sent father a text message
reminding him of the appointment, however, when the social
worker arrived at father’s home, he was not there. Father later
stated that he went to work and forgot. When the social worker
asked father about drug testing, father again objected because
the child had been detained due to mother’s substance abuse.




                                9
Father stated that he shaved his head and did not have enough
hair for a hair follicle test.
       A hair follicle test for father was scheduled for February 8,
2019. On February 7, 2019, the social worker told father it was
important that he not miss the test. On February 8, 2019, the
social worker went to father’s home, but he was not there. The
social worker later learned that father failed to appear for the
hair follicle test.
       On March 29, 2019, the social worker contacted father by
text message and asked when they could meet at father’s home.
Father offered to meet the following Tuesday at 5:00 p.m.
However, when the social worker texted to confirm the
appointment the following Tuesday, father replied that he would
not be home because he was helping a friend move.
       On April 5, 2019, the social worker contacted father about
his failure to drug test. Father again complained that he should
not be required to test because he was a “non-offending parent.”
On Tuesday, April 9, 2019, the social worker met with father at
father’s home and received a tour of the home, which was clean
and appropriate with no visible safety hazards.
       On May 7, 2019, the maternal grandfather contacted the
social worker about an incident with father. Father was late to
pick up Jemma. Maternal grandparents contacted father 30
minutes after the scheduled visit time and canceled the visit.
Father became angry and came to maternal grandparents’ home,
but they did not allow the visit to occur. Maternal grandparents
requested that father’s pick-ups and drop-offs occur at a police
station.
       On May 21, 2019, the court held the 18-month review
hearing. Father’s counsel requested that Jemma be returned to




                                 10
father’s care. Jemma’s counsel requested that the juvenile court
terminate reunification services, arguing that father refused to
submit to drug tests, and that father’s drug use was an issue,
based on the previous case with father’s older daughter. The
juvenile court found that father was not in substantial
compliance with the case plan and terminated reunification
services. The court continued the matter for a section 366.26
hearing to select a permanent plan for Jemma.
Selection of permanent plan and termination of parental
rights
       Maternal grandfather reported that in June 2019, father
called and asked them to pick up Jemma because father was at a
party and had been drinking alcohol. Maternal grandfather was
concerned about who was watching Jemma while father was
drinking.
       Father had moved in with a girlfriend and her three
children. Father’s weekend visits with Jemma had remained
consistent, but his Monday and Wednesday evening visits were
not.
       In a report dated September 3, 2019, DCFS recommended
adoption by maternal grandparents to be the permanent plan for
Jemma. The maternal grandparents were committed to adopting
Jemma, and she was thriving in their loving and stable home.
       On November 7, 2019, father was asked to submit to a drug
test the following day. Father did not comply because he had
plans to leave town. The test was rescheduled for November 12,
2019. Father appeared and tested negative for drugs. The social
worker informed father that he should submit to a random drug
test, not a scheduled one.




                              11
       On November 18, 2019, the juvenile court held the section
366.26 hearing to select and implement a permanent plan for
Jemma. Father objected to DCFS’s plan to terminate his
parental rights. Father testified that he was able to care for
Jemma; that he had recently tested negative for drugs; and that
he had also submitted to three drug tests for his employer, all of
which were negative. Father stated that maternal grandparents
were unwilling to modify the visitation schedule for him, but he
was always agreeable to any modification that they requested.
Father admitted that he sometimes returned Jemma late to their
care, but he would always inform them in advance.
       Maternal grandfather testified that father was late
bringing Jemma home 65 percent of the time. On two occasions,
father asked maternal grandparents to pick up Jemma. One was
the incident during which father was drinking alcohol, and
another was a time when he had back to back softball games.
After returning from a visit with father, Jemma had trouble
settling down.
       Maternal grandmother testified that she had informed
father about Jemma’s first days of school. Father attended one,
but was unable to attend the other. Maternal grandmother also
occasionally informed father of Jemma’s medical and dental
appointments. Father had attended one or two appointments.
Maternal grandmother described her relationship with father as
“strained,” but she hoped they could be good friends someday.
       The hearing was continued for argument to November 22,
2019. Father’s counsel argued that he had maintained visitation
as best he could. He was not able to make all the medical and
dental appointments because mother and maternal grandmother
had not provided him with all the necessary information.




                                12
Father’s counsel argued that father’s bond with Jemma was
strong, as he had spent time with Jemma and consistently
requested more visitation.
       Both mother’s and Jemma’s counsel consented to DCFS’s
recommendation that mother’s parental rights be terminated in
favor of adoption by the maternal grandparents.
       The court took the matter under submission and on
December 10, 2019, the juvenile court found by clear and
convincing evidence that Jemma was adoptable. The court
further found that father had not met his burden of showing a
parental bond under the exception to termination of parental
rights. The court described father’s visitation as “episodic at
best.” The court noted that father only began weekday visits
after termination of reunification services. The court further
found that father had not engaged in activities associated with a
parental role, concluding that father’s bond with Jemma was
“tenuous” and did not “rise to the level of a bond that would
outweigh the statutorily mandated preference that minors be
provided permanence and stability.” The court terminated
mother’s and father’s parental rights and freed Jemma for
adoption.
       On February 4, 2020, father filed his notice of appeal from
the orders issued at the permanency planning hearing.
                            DISCUSSION
I. Father has waived any issues on appeal
       In both his opening and reply brief on appeal, father has
failed to provide citations to pertinent legal authority. Father
also failed to provide citations to the record in his opening brief.
Due to his failure to cite any legal authority supporting his
appeal, father has failed to clearly articulate any legal argument.




                                 13
      “Dependency proceedings in the juvenile court are special
proceedings with their own set of rules, governed, in general, by
the Welfare and Institutions Code.” (In re Chantal S. (1996) 13
Cal.4th 196, 200.) In his opening brief, father cites only one code
section: section 331, which father claims authorizes his appeal.
In fact, section 331 does not provide authority for father’s
appeal.5 Father cites no other legal authority at all, statutory or
common law, thus provides no legal basis for any argument that
the juvenile court erred.
       Further, father’s appeal violates the California Rules of
Court. Under rule 8.204(a)(1)(A), each brief must “[b]egin with a
table of contents and a table of authorities separately listing
cases, constitutions, statutes, court rules, and other authorities
cited.” Father has included a table of authorities in his opening
brief, but it cites only section 331, the purported authority for his
appeal, which is an irrelevant statute. In his reply brief, father
failed to include a table of authorities. Father cites no legal
authority at all in his reply brief.
       Pursuant to rule 8.204(a)(1)(B), an appellant is required to
“[s]tate each point under a separate heading or subheading
summarizing the point, and support each point by argument and,
if possible, by citation of authority.” Father cites no pertinent
authority at all in either his opening brief or his reply brief.
____________________________________________________________
5      Section 331 provides: “When any person has applied to the
social worker, pursuant to Section 329, to commence juvenile
court proceedings and the social worker fails to file a petition
within three weeks after the application, the person may, within
one month after making the application, apply to the juvenile
court to review the decision of the social worker, and the court
may either affirm the decision of the social worker or order him
or her to commence juvenile court proceedings.”




                                 14
       Pursuant to rule 8.204(a)(1)(C), an appellant must
“[s]upport any reference to a matter in the record by a citation to
the volume and page number of the record where the matter
appears.” In spite of pages full of argument regarding the facts of
the case, father has failed to provide any record citations in his
opening brief.
       As the appellant, father bears the burden of demonstrating
error, through meaningful legal analysis supported by citations to
authority and citations to facts in the record that support the
claim of error. (In re S.C., supra, 138 Cal.App.4th at p. 408.)
Father has failed to meet this burden. Because father has failed
to provide citations to legal authority and pertinent facts, we
deem his argument to be without foundation and waived. (Id. at
pp. 408; 418; Kaufman v. Goldman, supra, 195 Cal.App.4th at p.
743.)
II. The juvenile court did not err
       DCFS assumes that father intended to argue that the
juvenile court erred in declining to apply the beneficial parental
relationship exception to termination of parental rights under
section 366.26, subdivision (c)(1)(B)(i). Although father has not
cited this statute, nor any law interpreting the provision, we
briefly address it. Father has failed to show that the juvenile
court erred in declining to apply this exception to termination of
father’s parental rights.
       Section 366.26, subdivision (c)(1)(B)(i) provides that if a
child is adoptable, the court shall order a plan of adoption unless
(1) the parent has maintained regular visitation and contact with
the child, and (2) the child would benefit from continuing the
relationship. A juvenile court’s findings under section 366.26 are
usually challenged for sufficiency of the evidence. “The appellant




                                15
has the burden of showing there is no evidence of a sufficiently
substantial nature to support the finding or order.” (In re Dakota
H. (2005) 132 Cal.App.4th 212, 228.) “Because a section 366.26
hearing occurs only after the court has repeatedly found the
parent unable to meet the child’s needs, it is only in an
extraordinary case that preservation of the parent’s rights will
prevail over the Legislature’s preference for adoptive placement.”
(In re Jasmine D. (2000) 78 Cal.App.4th 1339, 1350.)
       Courts have applied both the substantial evidence standard
and the abuse of discretion standard to the two components of the
exception to termination of parental rights found in section
366.26, subd. (c)(1)(B)(i). (In re Jasmine D., supra, 78
Cal.App.4th at p. 1351.) The two standards are similar, giving
broad discretion to the factual determinations of the juvenile
court. (Ibid.)
       A. Father failed to show consistent visitation
       As the juvenile court noted, father’s visitation with Jemma
was inconsistent, or “episodic at best.” The court noted that
father only began weekday visits after termination of
reunification services. While father complains on appeal that the
maternal grandparents restricted his visitation, father fails to
provide a citation to the record showing that he complained of
any such obstacles to DCFS.
       Further, while father claims that he consistently sought
liberalization of his visits with Jemma, he also failed to drug test
as required. DCFS could not use its discretion to liberalize
father’s visits until father complied with the court’s orders to
submit to random drug testing. Father never did so, and his
visits were never liberalized to overnight visits. At the May 21,
2019 section 366.22 hearing, father’s counsel specifically




                                16
requested that Jemma be placed in his care. The juvenile court
found father’s refusal to drug test to be a factor in its decision to
terminate reunification services. The court noted that drug
testing was court ordered, and father had not complied.
       In addition, there was evidence that father did not take full
advantage of the visits he was permitted. While he consistently
visited with Jemma on the weekends, his weekday visits lacked
consistency. Under the circumstances, the evidence supports the
juvenile court’s decision that father’s visitation with Jemma was
inconsistent.
       B. Father failed to show detriment to Jemma
       The ‘“benefit from continuing the [parent/child]
relationship”’ exception means “the relationship promotes the
well-being of the child to such a degree as to outweigh the well-
being the child would gain in a permanent home with new,
adoptive parents.” (In re Autumn H. (1994) 27 Cal.App.4th 567,
575.) “In other words, the court balances the strength and
quality of the natural parent/child relationship in a tenuous
placement against the security and the sense of belonging a new
family would confer. If severing the natural parent/child
relationship would deprive the child of a substantial, positive
emotional attachment such that the child would be greatly
harmed, the preference for adoption is overcome and the natural
parent’s rights are not terminated.” (Ibid.)
       The evidence in the record supports the juvenile court’s
decision that maintaining father’s relationship with Jemma
would not outweigh the benefit she would gain from being
adopted by the maternal grandparents. Jemma never lived with
father. Instead, she lived with the maternal grandparents from
the inception of this case until the order terminating parental




                                 17
rights. Thus, she lived with maternal grandparents for most of
her life, and saw them as her caregivers. Father did not engage
in the activities expected of a parent. He did not attend all, or
even most of the medical, dental and school appointments that he
was invited to attend. Father would take Jemma to a restaurant
or a park where he played softball. While these visits provided
pleasant and friendly interactions, father did not engage in the
types of activities that demonstrate a parental role. Under the
circumstances, the juvenile court did not err in determining that
father had failed to meet his burden of showing that the
termination of his parental rights would harm Jemma to such a
degree as would outweigh the benefit to her of being adopted by
her maternal grandparents.
                           DISPOSITION
       The order is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.

                             ____________________________, J.
                             CHAVEZ

We concur:

__________________________, P. J.
LUI



__________________________, J.
HOFFSTADT




                                 18